Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-17 and 20 are objected to because of the following informalities:  
In claim 8, lines 7-8, “and the wherein” should read --and wherein--.
Claim 9 is dependent upon claim 7 which appears to be a typographical error since its subject matter was previously recited in independent claim 1 from which claim 7 depends.   For examination, claim 9 is interpreted as dependent upon independent claim 8.
In claim 20, line 1, “claim 19, the lubricant chamber” should read --claim 19, wherein the lubricant chamber--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, lines 1-2, “the bearing assembly comprising a cylindrical-shaped bearing” is indefinite because it is not clear if this is further modifying the bearing previously recited in claim 8 or if this an additional bearing of the assembly or a different bearing assembly altogether.  The specification discloses a bearing assembly, depicted in FIG. 4, with a cylindrical-shaped bearing but this was not disclosed as part of the bearing assembly depicted in the FIG.’s 2 and 3 embodiments having the features recited in claim 8.  FIG. 4 depicts a separate embodiment.  This is a wholly different bearing assembly configuration because it is not disclosed having the concave depression required in claim 8 from which this claim depends. The claim is written as if the cylindrical-shaped bearing is part of the previous bearing assembly but this is contrary to the separate bearing assembly embodiments disclosed.  Therefore, the claim is not reciting the subject matter that Applicant regards as the invention.  In other words, the claim is drafted so that it mixes features of the separate embodiments in a manner not consistent with how the invention is disclosed.  Clarification and correction is required. 
Examiner Note:  This appears to be a claim drafting issue, not a  lack of written description.
In claim 16, last line, “the bearing” is indefinite for lacking sufficient antecedent basis because claim 8 recites a bearing and this claim recites a cylindrical shaped bearing rendering it unclear which bearing this limitation applies to.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middleton (U. S. Patent No. 4427310).
Regarding claim 1, Middleton discloses a bearing assembly (FIG.’s 1-5, Abstract) configured to retain an end of a drive shaft 11 of a blood pump (preamble limitation of intended use given lesser weight inasmuch as Middleton’s bearing is capable of use in a multitude of applications1), the bearing assembly comprising: 
a bearing 2 (col. 3, ln. 34); 
and a lubricant chamber 20, 21 (col. 3, lls. 58-65, spaces 20, 21) configured to hold a lubricant (Id., “…for example grease”).
Re. claim 2,  Middleton discloses wherein the end of the drive shaft 11 (col. 3, lls. 45-50) is at least partially rounded 10, and the bearing 2 comprising a concave depression 7 (col. 3, lls 35-40, “substantially hemispherical”) defined in a first side of the bearing 2, wherein the depression is configured to receive the end of the drive shaft 11 (as shown).
Re. claim 3, Middleton discloses a cup washer 3 (col. 3, lls. 30-40, retaining member 33 considered to form recited cup washer under broadest reasonable interpretation of the term) having a base 4 and peripheral wall 5 (Id., formed in part by legs 5) extending away from the base, forming a cavity bounded by an inner surface of the peripheral wall 5 and an inner surface of the base 4 (shown), wherein the bearing 2 is configured to be at least partially disposed within the cavity (clearly shown).
Re. claim 4, Middleton discloses the cup washer 3 further comprising a shaft aperture (adjacent element 9, as shown) defined in the base 4, extending from the outer surface of the base 4 to the inner surface of the base 4, wherein the shaft aperture is configured to receive a portion of the drive shaft 11 (as shown).
Re. claim 5, Middleton discloses wherein at least a portion of the lubricant chamber 20, 21 is defined between the inner surface of the peripheral wall 4 of the cup washer 3, the inner surface of the base 4 of the cup washer, and a first side of the bearing 2 (lower end of bearing next to plug 18).
Re. claim 6, Middleton discloses wherein the lubricant chamber 20, 21 is at least partially defined within the bearing 2.
Re. claim 7, Middleton discloses the lubricant chamber 20, 21 comprising at least one channel 8 (col. 3, ln. 41) defined in a second side of the bearing 2, the at least one channel 8 passing through the depression (shown), wherein the at least one channel is configured to retain lubricant (col. 4, lls. 5-10, as described).

Claims 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher (U. S. Patent No. 6186665).
Regarding claim 8, Maher discloses a blood pump (FIG.’s 1-3, Abstract), comprising: 
an impeller 171, 172 (col. 4, lls. 55-60); 
a drive shaft 174, 177 (col. 4, lls. 50-55, rotor hub 174 and bearing portion 177  forming recited drive shaft) coupled to the impeller 171, 172 and configured to rotate with the impeller 171, 172; 
a motor 120 (col. 3, lls. 45-50, motor stator assembly) configured to drive the impeller 171, 172; and 
a bearing assembly 168 (col. 5, lls. 5-15, formed in part by bearing portion 168 and associated elements) disposed adjacent the motor 120 and configured to receive an end of the drive shaft 174, 177, the bearing assembly 168 comprising a bearing (adjacent bearing interface 190), wherein the end of the drive shaft 174, 177 is at least partially rounded (as shown), and the wherein the bearing includes a concave depression (clearly shown) defined in a first side of the bearing 190 (col. 5, lls. 5-15), wherein the depression is configured to receive the end of the drive shaft 174, 177 (as shown).
Re. claim 17, Maher discloses another bearing assembly 187, 178 (col. 5, lls. 20-30) configured to receive another end of the drive shaft 174, 177 (as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maher (U. S. Patent No. 6186665) in view of  Middleton (U. S. Patent No. 4427310).
As to claim 9 (interpreted as dependent upon claim 8), Maher is discussed above but is silent as to the bearing assembly further comprising a lubricant chamber configured to hold a lubricant.  In this regard, Middleton teaches a bearing assembly having a bearing assembly with a bearing 3 and lubricant chamber 20, 21 (FIG. 1, as discussed above in the rejection of claim 1).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the bearing assembly of Maher with that of Middleton since it would be known to provide predictable bearing performance having expected results. The use of the bearing assembly of Middleton in the combination of Maher  is considered a simple substiture of one known bearing for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
As to claim 10, once modified, Middleton further teaches the bearing assembly further comprising a cup washer 3 (col. 3, lls. 30-33) having a base 4 and peripheral wall 5 extending away from the base, forming a cavity bounded by an inner surface of the peripheral wall 5 and an inner surface of the base 4, wherein the bearing 2 is configured to be at least partially disposed within the cavity (as shown).
As to claim 11, once modified, Middleton further teaches the cup washer 3 further comprising a shaft aperture (adjacent 9) defined in the base of the cup washer 3, extending from the outer surface of the base 4 to the inner surface of the base 4, wherein the shaft aperture 9 is configured to receive a portion of the drive shaft 11 (as shown).
As to claim 12, once modified, Middleton further teaches at least a portion of the lubricant chamber 20, 21 is defined between the inner surface of the peripheral wall 5 of the cup washer 3, the inner surface of the base 4 of the cup washer 4, and a first side of the bearing 3 (as shown).
As to claim 13, once modified, Middleton further teaches the lubricant chamber 20, 21 is at least partially defined within the bearing 2 (as shown).
As to claim 14, once modified, Middleton further teaches the lubricant chamber 20, 21 comprising at least one channel 8 defined in a second side of the bearing 2, the at least one channel 8 passing through the depression, wherein the at least one channel 8 is configured to retain lubricant (col. 4, lls. 5-10, as described).
As to claim 18, Maher discloses a blood pump (FIG.’s 1-3, Abstract), comprising: 
an impeller 171, 172; 
a drive shaft 174, 177 coupled to the impeller 171, 172 and configured to rotate with the impeller 171, 172;
 a motor 120 configured to drive the impeller 171, 172; and 
a bearing assembly 168 disposed adjacent the motor 120 and configured to receive an end of the drive shaft 174, 177 (shown), the bearing assembly comprising a bearing (adjacent 190). 
However, Maher is silent as to the bearing assembly having a lubricant chamber configured to hold a lubricant.    Middleton teaches a bearing assembly having a bearing 3 and lubricant chamber 20, 21 (FIG. 1, as discussed above in the rejection of claim 1).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute the bearing assembly of Maher with that of Middleton since it would be known to provide predictable bearing performance having expected results, for the same reasons set forth above in the rejection of claim 9.
As to claim 19, Maher discloses the end of the drive shaft 174, 177 is at least partially rounded, and the wherein the bearing 190 includes a concave depression defined in a first side of the bearing (as shown), wherein the depression is configured to receive the end of the drive shaft 174, 177 .(col. 5, lls. 5-15),
As to claim 20, once modified, Middleton further teaches the lubricant chamber 20, 21 comprising at least one channel 8 (col. 3, lls. 58-65, spaces 20, 21) defined in a second side of the bearing 2, the at least one channel 8 passing through the depression, wherein the at least one channel 8 is configured to retain lubricant (Id., grease).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maher (U. S. Patent No. 6186665) in view of  Middleton (U. S. Patent No. 4427310), as applied to claim 14, further in view of  Pan (U. S. Patent No. 3265452).
As to claim 15, the applied art is discussed above but is silent as to the at least one channel comprising two channels that intersect one another in the depression.  In this regard, Pan teaches a spherical bearing arrangement with a channel 5 and grooves 7 that intersect the channel 5.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify the bearing assembly of Maher and Middleton to include an additional channel configured in the manner claimed in order to allow fluid to flow therebetween increasing the bearing’s ability to handle larger thrust loads at high speeds as taught by Pan (col. 1, lls. 15-25).
	
Note on Prior Art Rejections
A prior art rejection of claim 16 is not being applied due to the aforesaid 35 U.S.C. 112(b) issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).